DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momenzadeh et al. (NPL “Influences of zirconium tungstate additives on characteristics of polyvinylidene fluoride (PVDF) components fabricated via material extrusion additive manufacturing process”).
	Regarding claim 1, Momenzadeh et al. discloses a polymer composition, comprising a polymer matrix and a negative thermal expansion additive, the polymer composition being configured for additive manufacturing or extrusion (see abstract).
	Regarding claim 2, Momenzadeh et al. discloses wherein the NTE additive comprises a powder or particulate having an average particle size of about 10 micron or smaller (see section 2.1).

	Regarding claim 8, Momenzadeh et al. discloses wherein the NTE additive is present in the polymer composition in an amount of about 1 to about 60 vol% based on 100 vol% of the polymer composition (see section 2.1, fig. 4-6 and table 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momenzadeh et al. as applied to claim 1 above, and further in view of Granlund et al. (2017/0174932).
	Regarding claim 5, Momenzadeh et al. does not teach the polymer composition further comprising one or more auxiliary additives. However, Granlund et al. teaches a composition for additive manufacturing applications may also include additional additives, such as impact modifiers, plasticizers, rheology modifiers, inert fillers, colorants, stabilizers, and combinations thereof (see par 56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Momenzadeh et al. with the auxiliary additives as taught by Granlund et al. in order to modify the properties of the molded product. 

	Regarding claim 7, Granlund et al. discloses wherein the one or more strengtheners comprises a material selected from the group consisting of carbon fibers, glass fibers, aramid fibers, metal fibers, metal coated fibers, and combinations thereof (see para 57). 
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momenzadeh et al. as applied to claim 1 above, and further in view of Susnjara (US 9,833,986).
	Regarding claim 9, Momenzadeh et al. discloses the polymer composition is fabricated via material extrusion additive manufacturing process (see abstract). Momenzadeh et al. does not teach the fabricated part is a tool for use in manufacturing a composite part. However, Susnjara teaches that one desirable application for large-scale 3D printed parts is in the fabrication of molds and/or tooling, commonly used to manufacture components from thermoset materials, e.g., fiber reinforced epoxy at elevated temperatures in an autoclave (see col. 2, line 38-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the polymer composition into a tool for use in manufacturing a composite part in the method of Momenzadeh et al. since Susnjara teaches that 3D printed parts are suitable for fabricating molds and/or tooling for molding composite components. 
	Regarding claim 10, Susnjara teaches the tool comprising the polymer composition after extrusion, and having a constant cross-section (see fig. 3-6).
	Regarding claim 11, Susnjara teaches the tool comprising a net shape 57 (see fig. 4-7, col. 1, line 15-29, col. 2, line 29-37 and col. 3, line 25-37). 

	Regarding claim 13, Susnjara teaches a method of making a composite part, the method comprising:
	Additively manufacturing or extruding the polymer composition to form a tool;
	Applying a composite part composition or composite part laminate on or to the tool; and
	Exposing the tool to sufficient heat to cure the composite part composition or composite part laminate (see col. 2, line 38-51). 
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momenzadeh et al. as applied to claim 1 above, and further in view of Barocio et al. (2018/0281279).
Regarding claim 14, Momenzadeh et al. discloses the polymer composition of claim 1is additively manufactured or extruded (see abstract). Momenzadeh et al. does not teach a system for manufacturing a composite part, the system comprising a tool additively manufacture or extruded from the polymer composition of claim 1; a heating element; and a controller configured to cycle the heating element on and off. However, Barocio et al. teaches an additive manufacturing apparatus for fabricating tools requiring temperature control. The tool is an object produced by additive manufacturing for the purpose of being used as a mold or part of the tooling required to make a desired physical component (see abstract, para 5 and claims 22-24). Barocio et al. further teaches the tool comprises a heating circuit and PID temperature controller (fig. 20 and para 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer composition of Momenzadeh et al. for making a tool for manufacturing a composite part since Barocio et al. teaches that one of the current applications for printing with composite materials is for producing tooling for molds for the composite industry (para 6).

Regarding claim 16, Barocio et al. teaches wherein the one or more thermocouples and the controller define a continuous feedback loop in which the controller receives temperature data regarding the temperature of the tool at regular intervals, and the controller automatically cycles the heater on and off in response to the temperature data when the tempera rue of the tool reaches or exceeds a predetermined threshold temperature (see para 80 and fig. 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/X.H.L/Examiner, Art Unit 1742 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742